07/15/2021



                                                                Case Number: DA 21-0224

      IN THE SUPREME COURT OF THE STATE OF MONTANA
             Supreme Court Cause No. DA 21-0224



North Star Development, LLC
Plaintiff/Petitioner and Appellant

vs.


Montana Public Service Commission
and Montana Consumer Counsel
Defendant/Respondent/Intervenor and Appellees.



      ORDER ALLOWING UNOPPOSED EXTENSION OF TIME

   Upon Motion of Counsel and for good cause shown this Court,

acting through its Clerk of Court as allowed by M. R. App. P.

26(1), hereby issues this Order granting Appellant an unopposed

30-day extension of time until August 22, 2021 in which to file

its initial Brief in this Matter.

   Dated this 1          of July, 2021


                      ler of the Supreme Cdurt